DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 13-16, and 19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3 and 5-8, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1-8, 11, 13-16, and 19 are objected to because of the following informalities:
Claims 2-8, 11, 13-16, and 19 all depend on claim 1. However, some claims claim for a “versatile volumetric camera rig” while others claim for a “versatile volumetric video camera rig.” Please be consistent.
Line 9 of claim 1 recites: “a plurality of arm components joined together by at least one joint component…”.  For the purpose of examination, the above limitation is assumed to read: “a set of the plurality of arm components joined together by at least one joint component…”. See line 4 of claim 1.              
Lines 12-14 of claim 1 pertains to a method.  For the purpose of examination, lines 12-14 are assumed to read: “a series of arm components selected from a first group of substructures are attached to a series of joint components selected from a second group of substructures.”           
Line 3 of claim 5 recites: “wherein a plurality of mounting points is found…”.  It is recommended to be changed to read: “wherein the plurality of mounting points is found…”.  The same applies to claim 13.
Claim language of claim 7 is repetitive. For the purpose of examination, claim 7 is assumed to read: “…wherein a mounting point pattern is either 2470 mm, 2485 mm, or 2500 mm away from the center of an arm curvature.  The same applies to claim 15.     
Line 4 of claim 4 recites: “wherein the male ends of the arm components…”.  There is insufficient antecedent basis of “the male ends of the arm components” in the claim.  The same applies to claim 12.       
Line 3 of claim 6 recites: “…a mount mounting point to the next mounting point…”.  It is recommended to be changed to read: “…a mounting point to the next mounting point…”.  The same applies to claim 14.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 11, 13, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hart et al. (U.S. Publication No.: 2019/0063918).
Regarding claim 1, Hart discloses a versatile volumetric camera rig (FIG. 1) comprising: an at least partially spherical structure formed by the combination of a plurality of substructures (FIG. 4); the plurality of substructures made up of a plurality of arm components (FIG. 4 (40)) and joint components (FIG. 4, (42)); the arm components comprising an elongated, curved length of material curved along an arc centered on a center point of the at least partially spherical structure (“…struts 40 are arched or curved…”, [0026]) and including a plurality of mounting points for fastening other objects to the at least partially spherical structure (FIG. 4, wherein an array of lights (44) are attached, [0028]; FIG. 8, wherein “coupling member” (104)/ “tube” (120) is attached, [0043]); a plurality of arm components joined together by at least one joint component to form a substructure by attaching at least a part of an arm component to at least a part of a joint component (FIG. 4, six “struts” (40) are joined by one “joint member” (42)); selecting a series of arm components from a first group of substructures and attaching the series of arm components from the first group to a series of joint components selected from a second group of substructures (FIG. 3, the generally spherical “support frame” (30) is composed of several substructures of six “struts” (40) and one “joint member” (42), [0024]).

Regarding claim 2, Hart further discloses the versatile volumetric video camera rig of claim 1 wherein the substructure comprises a hexagonal structure (FIG. 4); the hexagonal structure further comprising a joint with at least six terminals; each terminal further configured to accept at least one part of an arm component (FIG. 4, six “struts” (40) are joined by one “joint member” (42)).

Regarding claim 3, Hart further discloses the versatile volumetric video camera rig of claim 1 wherein at least one mounting hole is used to mount a camera, sensor, light or fixture (FIGS. 5, 6, (66), [0030, 0031, 0033]).

Regarding claim 5, Hart further discloses the versatile volumetric video camera rig of claim 1 wherein at least one of the arm components contains a back side with a U or C shaped groove (wherein “struts” (40) is hollow/tubular, [0028]); wherein a plurality of mounting points is found on the exterior of the U or C (FIG. 4, wherein “lights” (44) are located on the exterior of the hollow “struts” (40)); wherein a cavity formed by the U or C is capable of storing cords (“…wiring…for all lights 44 is thread through struts 40…”, [0028]).

Regarding claim 7, Hart further discloses the versatile volumetric camera rig of claim 1 wherein a mounting point pattern is either 2470 mm, 2485 mm, 2500 mm away from the center of an arm curvature or the mounting point pattern is 2470 mm away from the center of the arm curvature (“In one example, support frame 30 is at least six feet in overall diameter, and in one example, at least about twelve feet in overall diameter…Support frame 30 can be otherwise sized as desired to photograph other sized objects 20 or ranges of sizes of objects 20, for example, by adjusting sizes of struts 40…”, [0027]).

Regarding claims 11 and 19: 
Claims 11 and 19 are rejected as in claim 3 above.

Regarding claim 13: 
Claim 13 is rejected as in claim 5 above.

Regarding claim 15: 
Claim 15 is rejected as in claim 7 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (U.S. Publication No.: 2019/0063918) as applied to claims 1-3, 5, 7, 11, 13, 15, and 19 above, and further in view of McAvoy (U.S. Publication No.: 2006/0058158).
Regarding claim 8:
	Hart discloses the versatile volumetric camera rig of claim 1.
 	Hart does not specifically disclose that pins and shoulder screws are configured at at least one joint arm connection to form a quick release system.
 	McAvoy teaches pins and shoulder screws configured at one joint arm connection to form a quick release system in which the joint arm connection may be removed without the use of unscrewing a bolt (FIGS. 6, 7, wherein “pins” (16) may be removed for a quick-release of the “handles” (15L, 15R), [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of McAvoy’s with the volumetric camera rig taught by Hart for the purpose of enabling easy assembly and disassembly.

Regarding claim 16: 
Claim 16 is rejected as in claim 8 above.


Claim(s) 9, 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (U.S. Publication No.: 2019/0063918) as applied to claims 1-3, 5, 7, 11, 13, 15, and 19 above, and further in view of Gattet (WO 2018/096116).
Regarding claim 9:
	Hart discloses a method of constructing a versatile volumetric video camera rig (FIG. 1)  comprising: forming a at least partially spherical structure by combining a plurality of arm components (FIG. 4 (40)), each with a plurality of mounting points (FIG. 4, wherein an array of lights (44) are attached, [0028]; FIG. 8, wherein “coupling member” (104)/ “tube” (120) is attached, [0043]), two terminals (two ends of (40)), and a curve along a circular arc centered around a center point of the partially spherical shape (“…struts 40 are arched or curved…”, [0026]), with a plurality of joint components (FIG. 4, (42)), each with six terminals capable of accepting a portion of an arm component (FIG. 4, six ends of (42) each joined by one (40)), each of the plurality of joint components curved in a manner corresponding to the curve of the plurality of arm components along the circular arc centered around the center point of the partially spherical shape (“…struts 40 are arched or curved, such that struts 40 are arranged to collectively form a more nearly spherical or true spherical form about center focal point 18…”, [0026]); forming from the combination of arm components and the plurality of joint components a plurality of combination structures, each comprising one joint component connected to at least four of the plurality of arm components via a connection between a terminal of one of the plurality of arm components and one terminal of the one joint component (FIG. 4, six “struts” (40) are joined by one “joint member” (42)); joining the combination structures together until the at least partially spherical structure has been constructed (FIG. 3, the generally spherical “support frame” (30) is composed of several substructures of six “struts” (40) and one “joint member” (42), [0024]).
	Hart does not specifically disclose the male and female terminals.
	Gattet teaches an arm component (FIG. 1, (3), (6)) with two male terminals (FIG. 2); a joint component (FIGS. 1, 2, (2)) with a plurality of mounting points (FIG. 2, (7), (8), (10) are mounted) and six female terminals capable of accepting a portion of the arm component (FIGS. 1-3), and a fastener affixing the arm component and the joint component (wherein (3) and (6) are removable, Page 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Gattet’s with the method taught by Hart for the purpose of enabling easy assembly and disassembly (Gattet: Page 5).
 
Regarding claim 10:
	Hart and Gattet disclose and teach of the method of claim 9 wherein Hart further discloses that the substructure comprises a hexagonal structure (FIG. 4); the hexagonal structure further comprising a joint with at least six terminals; each terminal further configured to accept at least one part of an arm component (FIG. 4, six “struts” (40) are joined by one “joint member” (42)).

Regarding claim 17: 
Claim 17 is similarly rejected as in claim 9 above.

Regarding claim 18:
	Hart and Gattet disclose and teach of the versatile volumetric camera rig of claim 17 wherein Gattet further discloses a stand component is attached to at least one of the joint components, the stand comprising a female joint component connected to a base portion parallel to a floor for supporting the at least partially spherical structure (indicated below).

    PNG
    media_image1.png
    326
    405
    media_image1.png
    Greyscale



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (U.S. Publication No.: 2019/0063918) and Gattet (WO 2018/096116) as applied to claims 9, 10, 17, and 18 above, and further in view of McAvoy (U.S. Publication No.: 2006/0058158).
Regarding claim 20:
	Hart and Gattet disclose and teach of the versatile volumetric camera rig of claim 17.
Hart and Gattet do not specifically disclose that pins and shoulder screws are configured at at least one joint arm connection to form a quick release system.
 	McAvoy teaches pins and shoulder screws configured at one joint arm connection to form a quick release system in which the joint arm connection may be removed without the use of unscrewing a bolt (FIGS. 6, 7, wherein “pins” (16) may be removed for a quick-release of the “handles” (15L, 15R), [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of McAvoy’s with the volumetric camera rig taught by Hart and Gattet for the purpose of enabling easy assembly and disassembly.

Allowable Subject Matter
Claims 4, 6, 12, and 14 (NOTE: claim 14 is a duplicate of claim 6) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when above listed corresponding corrections are made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852